Citation Nr: 0736544	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-07 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to October 21, 
2003, for residuals of acute disseminated encephalopathic 
myelitis involving the right upper extremity, right lower 
extremity, left lower extremity, left upper extremity, 
bladder incontinence, erectile dysfunction, and special 
monthly compensation based on the loss of use of a creative 
organ.  

2.  Basic eligibility for dependents educational assistance 
under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to April 
2001.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Winston-Salem, North Carolina (hereinafter RO).  

The issue of basic eligibility for dependents educational 
assistance under 38 U.S.C.A. Chapter 35 addressed in the 
Remand portion of the decision below requires additional 
development and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

A claim for service connection for residuals of acute 
disseminated encephalopathic myelitis was not received before 
October 23, 2003. 


CONCLUSION OF LAW

The criteria for an effective date for service connection for 
residuals of acute disseminated encephalopathic myelitis 
involving the right upper extremity, right lower extremity, 
left lower extremity, left upper extremity, bladder 
incontinence, erectile dysfunction, and special monthly 
compensation based on the loss of use of a creative organ 
prior to October 23, 2003, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With 
regard to the duty to notify, prior to formal adjudication of 
the veteran's earlier effective date claims at issue, a 
letter dated in June 2005 satisfied the duty to notify 
provisions with respect to these clams.  As for the duty to 
assist, the veteran's service medical records have been 
obtained, along with post service records.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Additionally, the 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i). 

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992). 

Service connection for complications of acute disseminated 
encephalopathic myelitis, to include special monthly 
compensation based on the loss of use of a creative organ, 
was granted by a March 2005 rating decision.  The effective 
date for the award was October 21, 2003, based on the date of 
receipt of a document labeled an "Informal Claim" for 
compensation from the veteran's prior representative.  A 
formal claim for compensation, VA Form 21-526, was received 
in January 2004.  Also received at that time were private 
clinical reports reflecting treatment for transverse 
myelitis, including hospitalization from May 2001 to June 
2001.  

The veteran asserts that the grant of service connection 
should have been from the date after separation from service, 
and has alternately contended as a basis for this belief that 
he was not physically able to submit an application for VA 
benefits when he was released from service, that he 
"thought" a claim was filed on his behalf, or that a claim 
should have been filed with VA before his discharge because 
he was too sick.  He indicated that he was so sick 
immediately after discharge from service that his mother had 
to sign documents on his behalf.  The veteran has submitted 
some documents that the veteran's mother signed on his behalf 
in early June of 2001, and a private physician submitted a 
statement dated in October 2006 that indicated that when the 
veteran's illness started in May 2001, he had such a 
significant medical illness that his mother had to act as his 
Power of Attorney.  

While the contentions of the veteran have been considered, in 
particular the testimony and evidence with respect to the 
notion that his medical disability was so severe that it 
prevented him from filing an application for service 
connection within one year of service, the veteran is in 
effect requesting equitable tolling of effective date 
provisions.  The United States Court of Appeals for the 
Federal Circuit has stated unequivocally that, although 
"[e]quitable tolling may be applied to toll a statute of 
limitations[,] [section] 5110 does not contain a statute of 
limitations, but merely indicates when benefits may begin and 
provides for an earlier date under certain limited 
circumstances."  Andrews v. Principi, 351 F.3d 1134, 1137-38 
(Fed.Cir.2003), aff'g 16 Vet. App. 309 (2002) (holding 
specifically that equitable tolling does not apply to 38 
U.S.C. § 5110(b)(1)); see also Rodriguez v. West, 189 F.3d 
1351, 1355 (Fed.Cir.1999) (stating that nothing in 38 U.S.C. 
§§ 5102 or 7722(d) indicates or suggests justification for 
"ignoring the unequivocal command in 38 U.S.C.§ 5110(a) that 
the effective date of benefits cannot be earlier than the 
filing of an application therefor").  

In short, even if it were the case that the veteran was so 
impaired that he could not have filed a claim for VA 
benefits, even with the assistance of his mother or others, 
the veteran's contentions would still fail based on judicial 
precedent.  Review of the other potentially applicable laws 
and regulations does not reveal a provision under which an 
earlier effective date may be assigned.  The Board is bound 
in its decisions by these criteria.  38 C.F.R. § 7104(c).  In 
this regard, while 38 C.F.R. § 3.400(b)(ii)(B) provides for 
retroactive awards based on a claimant's incapacity, this 
provision only applies to awards of disability pension and 
not the compensation benefits which have been granted in the 
instant case.  Accordingly, the claim for an effective date 
prior to October 21, 2003, is not warranted. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the benefits that have been granted, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to October 21, 2003, for residuals of 
acute disseminated encephalopathic myelitis involving the 
right upper extremity, right lower extremity, left lower 
extremity, left upper extremity, bladder incontinence, 
erectile dysfunction, and special monthly compensation based 
on the loss of use of a creative organ is denied. 



REMAND

Eligibility for dependents educational assistance under 
38 U.S.C.A. § Chapter 35 in part requires a determination 
that the veteran has a permanent and total disability.  It is 
not disputed in this case that the veteran has a total 
disability.  However, while a March 2005 decision found that 
the veteran's disability was permanent in nature, and that 
the veteran had met the criteria for basic eligibility for 
dependents educational assistance under 38 U.S.C.A. Chapter 
35, a May 2005 rating decision found that the veteran's 
disability was not permanent in nature, and that the veteran 
was not eligibility for dependents educational assistance 
under 38 U.S.C.A. Chapter 35.  

Permanency of total disability for compensation purposes is 
governed by 38 C.F.R. §§ 3.340, 4.15 (2007).  Permanence is 
essentially a medical question that requires competent 
medical evidence; neither the Board nor the RO may deny a 
claim for permanency based on its own unsubstantiated medical 
conclusions.  See Elcyzyn v. Brown, 7 Vet. App. 170, 176 
(1994).  Because the record presently does not contain a 
medical opinion as to permanency, additional development as 
set forth below is required.  38 C.F.R. § 3.159(c)(4). 

For the reasons stated above, this issue is remanded for the 
following development: 

1.  The veteran must be afforded the 
appropriate VA examination(s) to 
determine whether the veteran's total 
disability as a result of service-
connected disability is reasonably 
certain to continue throughout his 
lifetime, or is likely to improve.  The 
claims file must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  A 
complete rationale must be provided for 
all opinions expressed.  

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of this 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination(s), 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  If it is the determination of the RO 
that the veteran is not eligible for 
dependents educational assistance under 
38 U.S.C.A. Chapter 35, a supplemental 
statement of the case addressing this 
issue must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


